    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK
    ----------------------------------------------------------- X
                                                                :
    HILLARY LAWSON, KRISTINA HALLMAN, :
    MOIRA HATHAWAY, MACEY SPEIGHT,                              :
    ROSEMARIE PETERSON, and LAUREN                              :       MEMORANDUM DECISION
    FULLER, 1                                                   :       AND ORDER
                                                                :
                                          Plaintiffs,           :       17-cv-6404 (BMC) (SMG)
                                                                :
                            - against -                         :
                                                                :
    HOWARD RUBIN, JENNIFER POWERS, and :
    DOE COMPANY,                                                :
                                                                :
                                          Defendants.           :
    ----------------------------------------------------------- X

COGAN, District Judge.
           Plaintiffs bring this suit alleging that defendants, Howard Rubin and Jennifer Powers,

lured them to New York so Rubin could sexually assault them. The Court previously entered a

protective order that allowed plaintiffs to proceed under pseudonyms. Defendants have moved

to vacate that protective order. For the reasons below, defendants’ motion to vacate is granted.

                                                   DISCUSSION

           Five days after plaintiffs filed their complaint, they moved for a protective order

permitting them to proceed under pseudonyms. The Court granted plaintiffs’ motion, but noted

that because defendants did not have an opportunity to respond to that motion, it would

reconsider the order de novo if defendants or an interested party objected within 14 days.

Defendants filed such an opposition in the form of a motion to vacate sealing, and plaintiffs

opposed that motion.


1
    The names listed in the caption are pseudonyms adopted by plaintiffs pursuant to a protective order.
         The Court denied defendants’ motion to vacate sealing. But in that order, the Court

stated its ruling was subject to review at future stages in the litigation. Now that the parties have

concluded discovery and are proceeding to trial, defendants again ask the Court to vacate the

protective order.

        In general, “[t]he title of the complaint must name all the parties.” Fed. R. Civ. P. 10(a).

Likewise, the public has a right of access to judicial proceedings. See Huminski v. Corsones,

396 F.3d 53, 80 (2d Cir. 2005). Despite the presumption that parties are to proceed under their

respective names, “[i]t is within a court’s discretion to allow plaintiff to proceed anonymously.”

Doe v. Delta Airlines, Inc., 310 F.R.D. 222, 224 (S.D.N.Y. 2015) (citation omitted). Thus,

courts have “carved out a limited number of exceptions to the general requirements of disclosure

... which permit plaintiffs to proceed anonymously” when the plaintiff’s interest in anonymity

outweighs the general public interest in disclosure and prejudice to the defendants. See Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 189 (2d Cir. 2008); see also EW v. New York Blood

Center, 213 F.R.D. 108, 112 (E.D.N.Y. 2003) (“[C]ourts look at the damage to a defendant’s

reputation caused by the anonymous proceeding ... and the fundamental fairness of proceeding in

this manner.”). When considering a motion to proceed anonymously, a court should apply the

ten non-exclusive factors promulgated in Sealed Plaintiff. 2



2
  The factors include: “(1) whether the litigation involves matters that are highly sensitive and of a personal nature;
(2) whether identification poses a risk of retaliatory physical or mental harm to the ... party seeking to proceed
anonymously ...; (3) whether identification presents other harms and the likely severity of those harms ...; (4)
whether the plaintiff is particularly vulnerable to the possible harms of disclosure ... particularly in light of [her] age;
(5) whether the suit is challenging the actions of the government or that of private parties; (6) whether the defendant
is prejudiced by allowing the plaintiff to press [her] claims anonymously, whether the nature of that prejudice (if
any) differs at any particular stage of the litigation, and whether any prejudice can be mitigated by the district court;
(7) whether the plaintiff's identify has thus far been kept confidential; (8) whether the public's interest in the
litigation is furthered by requiring the plaintiff to disclose [her] identity; (9) whether, because of the purely legal
nature of the issues presented or otherwise, there is an atypically weak public interest in knowing the litigants'
identifies; and (10) whether there are any alternative mechanisms for protecting the confidentiality of the plaintiff
...” Sealed Plaintiff, 537 F.3d at 189-90 (internal quotations and citations omitted).


                                                             2
       In this case, plaintiffs contend the highly sensitive and personal nature of the allegations

weigh in favor of allowing them to continue to proceed to trial under pseudonyms. They allege

that Rubin raped and beat them, leading to injuries that required cosmetic and dental

reconstructive surgery. These allegations are highly sensitive and of an extremely personal

nature, and the public has an interest in permitting victims of sexual assault to proceed

pseudonymously, both to protect victims’ privacy and to avoid deterring other victims from

coming forward. See Doe No. 2 v. Kolko, 242 F.R.D. 193, 195 (E.D.N.Y. 2006). But this factor

alone is not dispositive.

       In fact, “allegations of sexual assault, by themselves, are not sufficient to entitle a

plaintiff to proceed under a pseudonym.” Doe v. Skyline Automobiles Inc., 375 F. Supp. 3d 401,

405 (S.D.N.Y. 2019) (citation omitted). The fundamental problem with plaintiffs’ position is

that they have not provided concrete justification for sealing here, besides the fact that they are

the alleged victims of a sexual assault and that some of them have children. Plaintiffs primarily

argue that they will become subject to future criticism, social stigma, and ridicule, along with

their children. The Court finds that argument unpersuasive, especially because “a plaintiff

seeking anonymity must base their allegations [of harm] on more than just mere speculation.”

Id. at 405 (internal quotation marks omitted).

       Here, plaintiffs have not identified any risk of retaliation or threat to plaintiffs or to third

parties. See Sealed Plaintiff, 537 F.3d at 190. Instead, plaintiffs editorialize defendants’

legitimate efforts to obtain crucial discovery (e.g., “threatening” to re-depose two plaintiffs) and

mount a zealous defense (e.g., calling plaintiffs’ allegations “a web of lies intended to extort Mr.

Rubin”); however, none of the conduct identified by plaintiffs, either individually or in the

aggregate, constitute the kind of threats or severe harm that would warrant allowing plaintiffs to



                                                   3
proceed to trial under pseudonyms. And to the extent plaintiffs are concerned about public

disclosure of their medical records and other confidential information, the Court may find that

sealing or redacting such documents is appropriate regardless of whether plaintiffs proceed under

pseudonyms. See Doe v. United States of America, 16-cv-7256, 2017 WL 2389701, at *2

(S.D.N.Y. June 1, 2017). Therefore, due to the existence of alternate means to protecting

confidentiality, this factor also weighs against allowing plaintiffs to proceed anonymously.

       The Court recognizes plaintiffs’ concern for their privacy and does not grant defendants’

motion lightly. As the parties are well aware, the Court initially granted plaintiffs’ request to

proceed under pseudonyms throughout pre-trial proceedings. But a “different balance of

interests … comes into play at the trial phase because a jury will now be called upon to resolve

critical issues of credibility.” Delta Airlines, Inc., 310 F.R.D. at 225. Since this matter

approaches trial, the Court must weigh plaintiffs’ interest in their privacy and the public’s

interest in permitting victims of sexual assault to proceed pseudonymously against defendants’

interests and also the public’s interest in knowing the name of the parties involved. See Doe v.

Shakur, 164 F.R.D. 359, 361 (S.D.N.Y. 1996) (“Indeed, lawsuits are public events and the public

has a legitimate interest in knowing the facts involved in them. Among those facts is the identity

of the parties.”) (internal quotation marks omitted).

       The Court has an obligation to reassess any prejudice to defendants, which may not have

been implicated during the discovery stage of litigation, now that the case is proceeding to trial.

See Delta Airlines, Inc., 310 F.R.D. at 224. (“[W]ith the case now headed to trial, the key factors

here favor disclosure of Doe’s name, not permitting her to proceed pseudonymously.”). After

carefully considering the prejudice defendants will likely suffer at trial, the Court finds that

plaintiffs should be required to proceed under their real names at this stage in the litigation.



                                                  4
       The Court draws this conclusion for three reasons. First, the Court finds that a “witness

who proceeds under her real name and is subject to a potential rigorous cross-examination may

feel more inhibited than a pseudonymous witness from fabricating or embellishing an account.”

Delta Airlines Inc., 310 F.R.D. at 225. In this case, if I permit plaintiffs to testify under

pseudonyms, there would be a “risk of giving [their] claim greater stature or dignity” or

otherwise confusing or distracting the jury. Id. This would prejudice defendants’ rights to an

impartial fact-finder:

       [I]f trial is ultimately needed to resolve this dispute, then defendant’s ability to
       receive a fair trial will likely be compromised if the Court allows plaintiff to
       continue using a pseudonym, as the jurors will likely construe the Court’s
       permission for the plaintiff to conceal her true identity as a subliminal comment
       on the harm the alleged encounter with the defendant has caused the plaintiff.

Doe v. Cabrera, 307 F.R.D. 1, 10 (D.D.C. 2014).

       Secondly, I find that requiring the witnesses, including defendants, to use the six

plaintiffs’ pseudonyms would materially impact their demeanor while testifying at trial.

Defendants would have to memorize and recall the pseudonyms of six plaintiffs, while

attempting to remember their past experiences with those separate plaintiffs whom defendants

knew by another name – in a matter of milliseconds during cross-examination. Although

testifying may be stressful in and of itself, attempting to testify while using pseudonyms may

lead to frequent unnatural pauses, unintentional mistakes, or confusion. Despite a defendant’s

best efforts to be honest, a juror may be inclined to disbelieve a defendant who appears to be

evasive, fabricating testimony, or minimizing behavior while under oath, when in reality, the

witness may simply be trying to abide by the Court’s order that to use pseudonyms. In short, a

witness’s credibility in front of the jury may be undermined by unnatural demeanor. See Lin v.

Gonzales, 446 F.3d 395, 401 (2d Cir. 2006) (“A fact-finder who assesses testimony together with



                                                   5
witness demeanor is in the best position to discern … whether a witness who hesitated in a

response was … attempting to truthfully recount what he recalled of key events or struggling to

remember the lines of a carefully crafted ‘script’”).

       Thirdly, if a witness hesitated for a brief second before every answer, that hesitation

would not appear in the transcript of his trial testimony, thereby undermining any appellate

review of the issue. That is because a transcript “cannot give the look or manner of a witness:

his hesitation, his doubts, his variations of language, his confidence or precipitancy, his calmness

or consideration[.]” Arnstein v. Porter, 154 F.2d 464, 470 (2d Cir. 1946). This is another reason

to grant defendants’ motion to vacate.

       In fact, evidence submitted to the Court highlights the problems pseudonyms may pose at

trial and the confusion it will undoubtably produce, despite counsel’s best efforts to adequately

prepare their respective clients. This was apparent from the parties’ depositions: “Moira

Hathaway” could not recall her pseudonym’s first name, and “Hillary Lawson” could not recall

her close friend and co-plaintiff’s pseudonym. As one court in this circuit has already

recognized, “conduct[ing] a trial in such an atmosphere, all the while using pseudonyms,

promises trouble and confusion.” Guerrilla Girls Inc. v. Kaz, 224 F.R.D. 571, 575 (S.D.N.Y.

2004). In the event a witness inadvertently testified to a plaintiff’s real name, the Court would

have to immediately excuse the jury in the middle of critical testimony, admonish the witness,

and provide a limiting instruction, which may signal to the jury that either the attorney or the

witness acted improperly. Accordingly, I find that the prejudice to defendants at trial outweigh

the interests of plaintiffs in their anonymity.

       Finally, the Court rejects plaintiffs’ procedural challenge to defendants’ motion.

Plaintiffs contend that defendants’ motion does not strictly comply with the requirements for



                                                  6
motions for reconsideration or for relief from an order under Federal Rule of Civil Procedure.

But the Court’s November 30, 2017 order explicitly permitted defendants to seek reconsideration

of the Court’s order at a later stage in the litigation precisely because the circumstances that

warrant anonymity at the outset of litigation do not necessarily apply in the same manner right

before trial. Thus, and for the reasons stated in this order, the Court finds that this motion

satisfies the requirements of a motion for relief from an order under Federal Rule of Civil

Procedure 60(b)(6).

                                          CONCLUSION
       Defendants’ [298] motion for reconsideration to vacate sealing is GRANTED. Within

one week of the entry of this order, plaintiffs shall file an amended complaint to include their

actual names. The Clerk shall then update the docket to reflect plaintiffs’ real names.

 SO ORDERED.
                                                Digitally signed by Brian
                                                M. Cogan
 Dated: Brooklyn, New York                                          U.S.D.J.
        October 17, 2019




                                                  7
